Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2019

                                     No. 04-18-00819-CV

                                  Margarita MALDONADO,
                                          Appellant

                                               v.

                                    Trenton FRANKLIN,
                                          Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-24167
                   Honorable Rosemarie Alvarado-Hawkins, Judge Presiding


                                        ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. Appellees’ brief
is due on or before February 1, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court